 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

LAURIE CHAVEZ,
Plaintiff,
Vv. CIV. NO. 1:18-cv-09136-SMV
NANCY BERRYHILL,
ACTING COMMISSIONER OF
SOCIAL SECURITY

Defendant

UNOPPOSED ORDER ON PLAINTIFF’S STIPULATED MOTION FOR AN
EXTENSION OF TIME TO FILE MOTION TO REVERSE AND/OR REMAND

Upon consideration of Plaintiff Stipulated Motion for Extension of Time to File her
Motion to Reverse and/or Remand, the Court having reviewed the motion and being

otherwise fully advised, FINDS that the motion is well-taken and GRANTED.

IT IS THEREFORE ORDERED that Plaintiff shall have until July 1, 2019, to file
her Motion to Reverse and/or Remand; Defendant shall have thirty (30) days to file a
Response that would be due on July 31, 2019, and Plaintiff shall have thirty (30) days to

file a reply which would be due by August 30, 2019.

BY THE COU

   

tephan M. Vidmar, United Stated District Court

  
 

  

\

jamin E-Becker

 

 
 

Attorney for the Plaintiff

(¢/ be Grom, S$ s/f) 7

Melissa S¢huenemann
Special Assistant United States Attorney

 
